DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 12/31/2018, in which claims 1-11 are currently pending.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 08/27/2020. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Computing device in claims 6, 10, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid 

Double Patenting
7- The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8- Claims 1-11 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims from Wilson et al. (US Application: 17/488320 and U.S. PGPUB 2022/0018786). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application merely inconsequentially rephrase the scope of Wilson, reorder its claims and or limitations within the claims.
This is a provisional non-statutory double patenting rejection.
Claims of Application 16588710
Claims of Application 17/488320
6 and 1. A system, and its method of use of claim 1, for determining a characteristic related to a layered-material strip, the system comprising a source of directed collimated light; a holder configured for adjusting an angle between the directed light and a normal to the layered-material strip and for determining the angle; a mount configured for holding the layered-material strip; a position-sensitive light detector configured for receiving the directed light as reflected from the layered-material strip and for determining a position where the light is received: and a computing device configured for based. at least in part. on the determined angle and on first and second determined reception positions taken respectively at a first and at a second temperature, calculating a deflection induced into the layered- material strip, and based, at least in part, on the calculated induced deflection. determining a characteristic related to the layered-material strip.

11 and 5 …wherein the determined characteristic is selected from the group consisting of: a Young’s modulus of a material in the layered-material strip, a coefficient of thermal expansion of a material in the layered-material strip. a thickness of a material in the layered-material strip. and a difference between the first and second temperatures


The positions are necessarily at given temperatures









7, 2. …wherein the layered-material strip comprises a first layer of steel and a second layer of a metal selected from the group consisting of brass and copper.  



4. The method for determining a characteristic related to a layered-material strip of claim 1 wherein determining the angle comprises setting the angle, the setting based. at least in part, on a sensitivity threshold for the calculated induced deflection.



8, 3. …wherein the source of collimated light is a laser.


9 The system for determining a characteristic related to a layered-material strip of claim 6 wherein the mount is selected from the group consisting of: a kinematic mount and a gimbal mount.

10. The system for determining a characteristic related to a layered-material strip of claim 6 further comprising: a vibration-isolation device.
a source of directed collimated light; a holder configured for adjusting an angle between the directed light and a normal to a target and for determining the angle; a mount configured for removably and replaceably holding the target; a position-sensitive light detector configured for receiving the directed light as reflected from the target and for determining a position where the light is received; and a computing device configured for: based, at least in part, on the determined angle and on two determined reception positions, one determined from the target before processing and one determined from the target after processing, calculating a deflection induced into the processed target; and based, at least in part, on the calculated induced deflection, calculating a stress induced by the process into the processed target.


Stress measurement is construed as an obvious characteristic to be calculated using light beam deviation and the calculation of the Young’s moduli.
















12. The system for determining a stress induced by a process of claim 10 wherein the target is a layered-material strip comprising a first layer of steel and a second layer of a metal selected from the group consisting of: brass and copper.


4. The method for determining a stress induced by a first process of claim 1 wherein determining the angle comprises setting the angle, the setting based, at least in part, on a sensitivity threshold for the calculated induced deflection.





11, 3. … wherein the source of collimated light is a laser.


13. The system for determining a stress induced by a process of claim 10 wherein the mount is selected from the group consisting of: a kinematic mount and a gimbal mount.


15. The system for determining a stress induced by a process of claim 10 further comprising: a vibration-isolation device.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10- Claims 1, 3-6, 8, 11 are rejected under PRE-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hickman et al. (PGPUB No. 2018/0095073).

As to claim 6, 11 and 1, 5, Hickman teaches a system, and its method of use, for determining a characteristic related to a layered-material strip (Figs. 2-17 and Abstract; multilayer cantilever as shown in Figs. 16 and ¶ 40 for ex.), the system comprising: a source of directed collimated light (Figs. 2, 9, 14, 17; Laser beam is used); a holder configured for adjusting an angle between the directed light and a normal to the layered-material strip and for determining the angle; a mount configured for holding the layered-material strip (Figs. 2, 9, 14D, 17 for ex.; the cantilever is mounted on a translation stage/holder. The relative angle between the normal to the cantilever and the laser beam is variable with the laser/PD mounts); a position-sensitive light detector configured for receiving the directed light as reflected from the layered-material strip and for determining a position where the light is received (Fig. 2 for ex.; PD on a 4D stage); and a computing device (PC) configured for based, at least in part, on the determined angle and on first and second determined reception positions taken respectively at a first and at a second temperature, calculating a deflection induced into the layered-material strip (¶ 54 for ex.; measuring two positions related to the cantilever in a upward and a downward positions, necessarily at first and second temperatures, which can have the same or different values), and based, at least in part, on the calculated induced deflection. determining a characteristic related to the layered-material strip and (Claims 11, 5) wherein the determined characteristic is selected from the group consisting of: a Youngs modulus of a material in the layered-material strip, a coefficient of thermal expansion of a material in the layered-material strip. a thickness of a material in the layered-material strip. and a difference between the first and second temperatures 23, 29-33, 49-52, 54, 59-60 and 63-65 for ex.; stress values are calculated based on the deflection. Young’s moduli are used in the Stoney’s formulas).  

As to claims 8 and 3, Hickman teaches the system for determining a characteristic related to a layered-material strip of claim 6  and the method for determining a characteristic related to a layered-material strip of claim 1, wherein the source of collimated light is a laser (Figs. 2, 9, 14, 17, ¶ 16, 22 for ex.).  

As to claim 4, Hickman teaches the method for determining a characteristic related to a layered-material strip of claim 1, wherein determining the angle comprises setting the angle (Fig. 2; angle ), the setting based, at least in part, on a sensitivity threshold for the calculated induced deflection (adjusting the Laser and PD so that the laser beam impacts the PD surface).


Claim Rejections - 35 USC § 103
11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 2, 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hickman in view of Garcia et al. (PGPUB No. 2006/0058607).

As to claims 7 and 2, Hickman teaches the system for determining a characteristic related to a layered-material strip of claim 6  and the method for determining a characteristic related to a layered-material strip of claim 1.
Hickman does not teach wherein the layered-material strip comprises a first layer of steel and a second layer of a metal selected from the group consisting of brass and copper.  
Garcia in a similar field of endeavor teaches a microscopic mechanical analyzer (Abstract) wherein a cantilever is made from steel alloys and/or copper ( ¶ 17 and Claim 37 for ex.), which will suggest to one with ordinary skill in the art to make the cantilever of Hickman from steel and copper for its respective layers with stiffness considerations (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Hickman in view of Garcia’s suggestions so that the layered-material strip comprises a first layer of steel and a 

- 20 -Attorney Docket: COE-801C 13- Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hickman in view of Proksch et al. (PGPUB No. 2014/0223612).

As to claims 9-10, Hickman teaches the system for determining a characteristic related to a layered-material strip of claim 6  and the method for determining a characteristic related to a layered-material strip of claim 1.
	Hickman does not teach expressly wherein the mount is selected from the group consisting of: a kinematic mount and a gimbal mount; (Claim 10) the system further comprising: a vibration-isolation device.
	However, in a similar field of endeavor, Proksch  teaches a modular AFM (Abstract and Figs. 1-10) using optical means for alignment (¶ 68 for ex.) and wherein the mount is selected from the group consisting of: a kinematic mount and a gimbal mount (¶ 31, 68); and the system further comprising: a vibration-isolation device (¶ 109).

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Hickman in view of Proksch’s suggestions so that the mount is selected from the group consisting of: a kinematic mount and a gimbal mount; (Claim 10) the system further comprising: a vibration-isolation device, with the advantage taught by Porksch of effectively eliminating acoustic or vibration noise in the measurements (¶ 109).
Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886